Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 1of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

poe ee x
VECTOR MEDIA GROUP, INC.,
Plaintiff,
20 Cv. 5642 (JSR)
-y-
MEMORANDUM ORDER
MYLOCKER.COM, LLC, et. al.,
Defendants. :
me etree tee mein ae ey me nn ee ee ee xX

JED S. RAKOFF, U.S.D.J.

On May 26, 2020, petitioner Vector Media Group, Inc. brought
the instant action to confirm an arbitration award entered on March
27, 2020 against respondents MyhLocker.com, LLC (“MybLocker”) and All
Americanlook, Inc.! (“All American”). On July 28, 2020 - more than
four months after entry of the award - respondents cross-moved to
vacate the arbitration award. Because respondents’ vacatur motion is
untimely under the Federal Arbitration Act (the “FAA”), the Court
denies respondents’ cross-motion to vacate and correspondingly
grants petitioner’s motion to confirm the award. The Court also
grants petitioner’s request for attorneys’ fees incurred in

connection with this confirmation proceeding and refers the matter

 

1 All Americanlook, Inc. is apparently wrongly identified in
petitioner’s petition as “All American Manufacturing and Supply.”
See Memorandum of Law in Support of Respondents’ Answer and

Opposition to Petition to Confirm, and in Support of Cross-Petition
to Vacate, Arbitration Award (“Resp. Mem.”), Dkt. No. 8-9, at 1 n.1.

1

 

 

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 2 of 11

to the designated Magistrate Judge for an inquest into the proper
amount.

I. Factual Background

 

A. The Underlying Contract Dispute

 

Around September 2010, petitioner, a digital agency, contracted
with MyLocker to provide search engine optimization and related e-
commerce services. Verified Petition (“Pet.”), Dkt. No. 1-1, Wf 6-8.
Seven years later, MyLocker’s owner approached petitioner about
performing similar services for another company that he owned, All
American. Id. 7 9. In September 2017, All American and petitioner
entered into an agreement to be governed by the same terms. as the
initial agreement between MyLocker and petitioner. Id. 7 10.

That agreement contains a mandatory arbitration clause, which
provides for the prevailing party “to recover from the non-
prevailing party all of the fees and expenses, including lawyers’
and expert witness’ fees, arbitrator’s fees and amounts paid to JAMS
or any other organization administering the arbitration, incurred by
the prevailing party in connection with such arbitration.” Id. Wf
11, 12.

Petitioner alleges that, in late 2017, MyLocker and All
American began missing payment deadlines. Id. @@ 15, 17. As a result
of these missed payments, petitioner alleges, MyLocker owed
petitioner $63,134.08, while All American owed petitioner $6,000.
Id. @@ 16-17.

B. The Arbitration Proceedings

 

 

 

 

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 3 of 11

On November 27, 2018, petitioner filed a demand for arbitration
with JAMS, seeking to recover for those missed payments. Dkt. No. 1-
1 at 38. Respondents were represented by Matthew Novello, Esq., see
Dkt. No. 1-1 at 48, who participated in the early portions of the
arbitration. For example, he was served with, and received, the
initial pleadings by email, Dkt. No. 8-1, @ 6, and he submitted an
answer and counterclaims on behalf of respondents in March 2019, id.
G 5; Dkt. No. 1-1, at 77.

Despite Mr. Novello’s early participation in the proceedings,
he effectively fell off the grid in late 2019. Between August 6,
2019 and November 6, 2019, Mr. Novello failed to reply to at least
22 emails from petitioner’s counsel and JAMS. See Dkt. No. 12-1. He
also failed to answer numerous phone calls and letters. Pet. @ 27.

On November 6, 2019, Mr. Novello reappeared and replied to an
email from petitioner’s counsel, explaining that his “email was
hacked about a month ago [i.e., around October 2019] and the
recovery put a bunch of legitimate emails in spam.” Dkt. No. 12-6.
He further explained that he is “still trying to recover... but
as a consequence, I missed some recent dialogue lately.” Id. Mr.
Novello did not explain why he had failed to answer emails sent
between August and October (before the alleged “hack”), or why he
had failed to answer the phone calls and paper mail (communications
that, one would imagine, would be unaffected by an email hack). He
also did not explain why, despite his knowledge of the ongoing

arbitration, he neglected to inform the arbitrator or petitioner’s

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 4 of 11

counsel of his technological troubles or to provide them with his
alternative email address.

That same day, JAMS sent to counsel via email a notice of a
conference call scheduled for November 12, 2019. Dkt. No. 12-5. Mr.
Novello participated in that call. See Resp. Mem. at 2. Following
that call, Mr. Novello briefly stayed engaged, sending a few
logistical emails to petitioner’s counsel. See Dit. Nos. 12-7, 12-8,
and 12-9.

In December 2019, the parties had a dispute over Mr. Novello’s
communications with a former employee of petitioner. On December 9,
petitioner’s counsel sent a letter, via email and mail, to Mr.
Novello asking him to cease and desist such communications. Dkt. No.
12-10. Petitioner’s counsel also called and left a message to the
same effect. Dkt. No. 12-11. When Mr. Novello failed to respond to
this outreach, petitioner’s counsel sent another email on December
19, 2019. Dkt. No. 12-4 at 118. Mr. Novello answered the next day
and suggested setting up some time to speak the following week. Dkt.
No. 12-11. But Mr. Novello failed to answer follow-up emails on that
thread and the conversation never came to fruition. See Dkt. No. 12-
4 at 120, 122.

Soon thereafter, petitioner’s counsel requested that JAMS
schedule a conference call with all counsel and the arbitrator to
address Mr. Novello’s failure to meaningfully participate in the
arbitration. Dkt. No. 12-4 at 124. JAMS then asked counsel to

provide their availability, but Mr. Novello did not respond to that

 

 

 

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 5 of 11

email or subsequent follow-up requests. Dkt. Nos. 12-4 at 130, 133,
134, 139. Eventually, and without input from Mr. Novello, the call
was scheduled for January 15, 2020. Dkt. No. 12-4 at 141. Mr.
Novello did not appear on the call. Dkt. No. 1-1 at 13-14. In light
of Mr. Novello’s failure to appear, petitioner’s counsel sought, and
the arbitrator granted, leave to submit a default judgment
application. Dkt No. 1-1 at 14

On January 27, 2020, petitioner filed its motion for summary
judgment. Dkt. No. 12-1. The motion was served on Mr. Novello by
both email and mail. Dkt. No. 12-3. On January 30, 2020, the
arbitrator issued a scheduling order, which was served by both email
and mail, giving respondents until February 17, 2020 to submit any
opposition to petitioner’s motion. Dkt. No. 1-1 at 98-100. No
opposition was filed.

On March 17, 2020, the arbitrator issued the Amended Final
Award,* a copy of which was sent to Mr. Novello via email. Dkt. No.
1-1, at 12-15. After summarizing respondents’ repeated failures to
participate in the arbitration, the arbitrator entered an award in
favor of petitioner “by reason of Respondents’ default.” Id. at 15.
The award, which included interest and fees, required MyLocker to

pay petitioner $135,778.57 and required Ali American to pay

 

2 The arbitrator initially issued an award on March 10, 2020, but
that award misstated the amounts owed to petitioner. Dkt. No. 1-1 at
6 n.1i. On March 16, 2020, petitioner’s counsel identified the error
for the arbitrator, who soon thereafter issued the amended award.
Id.

 

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 6 of 11

petitioner $7,210.19. Id. at 18.

C. Procedural History

 

On May 26, 2020, petitioner brought this petition in New York
State Supreme Court, seeking confirmation of the award. Dkt. No. 1
at 2, Respondents were served on July 13 and 15, 2020 and removed
the action to this Court on July 16, 2020. Dkt. Nos. 1, 5, 6. On
July 28, 2020, respondents submitted their answer to the petition
and cross~moved to vacate the award. Dkt. No. 8. After full
briefing, the matter is now ripe for decision.

II. Legal Analysis

Petitioner seeks to confirm the arbitration award and to
recover attorneys’ fees incurred over the course of this
confirmation proceeding. Respondents ask the Court to vacate the
arbitration award on the grounds that (1) the arbitrator committed
misconduct by issuing an award where respondents, because of Mr.
Novello’s trouble with his email, did not “receive notice of
significant events that took place in the underlying arbitration
after November 12, 2019”; and/or (2) the arbitrator exceeded his
powers by entering the award “solely on the basis of default”
allegedly in violation of the relevant JAMS procedures, Letter from
Respondents’ Counsel to the Court dated August 21, 2020 (“Resp.
Supp. Mem.”), Dkt. No. 13, at 4.

As a threshold matter, however, petitioner contends that
respondents’ cross-motion to vacate is untimely. The Court agrees

with petitioner and therefore denies respondents’ vacatur motion

 

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 7 of 11

without reaching the merits.

A. Respondents’ Vacatur Motion is Untimely

 

Confirmation of an arbitration award is ordinarily “a summary
proceeding that merely makes what is already a final arbitration

award a judgment of the court.” D.H. Blair & Co., Inc. v.

 

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006).%3 Indeed, a “court ‘must
grant’ the award ‘unless the award is vacated, modified, or
corrected.’” Id. (quoting 9 U.S.C. § 9). Under the FAA, however, any
motion to vacate an award must be served upon the adverse party or
his attorney within three months after the award is filed or
delivered.” 9 U.S.C. § 12. In the Second Circuit, “[t]his three-
month limitation is absolute and strictly construed.” Milberg LLP v.

HWB Alexandra Strategies Portfolio, No. 19-cv-4058, 2020 WL 3833829,

 

at *4 (S.D.N.Y. Jul. 8, 2020). Thus, “a party may not raise a motion
to vacate, modify, or correct an arbitration award after the three
month period has run, even when raised as a defense to a motion to

confirm.” Florasynth, Inc. v. Pickholz, 750 F.2d 171, 175 (2d Cir.

 

1984). “Although it is important to the fair administration of
arbitration that a party have the means to vacate an unjustly
procured award, there is also good reason for the Act’s three month
limitation on this right,” id. at 176, namely, “settling disputes

F

efficiently and avoiding long and expensive litigation,” Folkways

 

3 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations are
omitted.

 

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 8 of 11

Music Publishers, Inc. v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993).

 

Here, the award was issued on March 17, 2020. Dkt. No. 1-1 at
18. It was sent, via email, to Mr. Novello that same day. Id. at 19.
Thus, respondents had until June 17, 2020 to pursue vacatur. They
did not. On a plain reading of the statute, then, respondents’
motion must be denied as untimely.

Respondents argue, however, that ~ notwithstanding the fact
that the award was entered and emailed on March i/7, 2020 — the award
was not “filed or delivered” until respondents were served with a
copy of petitioners’ papers in this matter on July 13, 2020. See
Resp. Supp. Mem. at 4-5. Starting the clock on July 13, 2020,
respondents explain, would give them until October 13, 2020 to seek
vacatur. Id. at 5.

There are at least two problems with respondents’ argument. The
first, and most significant, is that they have cited no case law to
suggest that the clock starts at any point other than the date the
award is entered. Courts in this district routinely start counting

from the date of entry, see, e.g, Guerrero v. FJC Sec. Services

 

Inc., Nos. 12-cv-5763, 13-cv-1204, 2013 WL 5273795, at *4 (S.D.N.Y,
Sept. 18, 2013) (“The three months begins accruing from the date of
the award.”) Indeed, courts have so held even where, as here,
petitioner contends it lacked notice of the award. See Marsillo v.
Geniton, No. 03-cv-2117, 2004 WL 1207925, at *5 (S.D.N.Y. Jun. 1,
2004) (finding vacatur motion untimely where it was filed “more than

three months after the award was filed or sent to [petitioner’s]

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 9 of 11

residence,” even though petitioner complained he did not have
“proper notice of the proceedings, the hearings or any award”).

Second, even if the doctrine allowed for equitable tolling
where a party truly lacked notice of the arbitration proceedings, 4
the Court would not be remotely inclined to make such an exception
here. Mr. Novello was fully aware of ~- and, indeed, participated in
- the arbitration proceeding. Even if, through no fault of his own,
he did not receive certain communications from petitioner’s counsel
or JAMS, his months-long failure to provide substitute contact
information, appraise petitioner’s counsel and the arbitrator of his
technological snafus, or even simply inquire into the status of the
ongoing arbitration, “suggest[{s] that [he] simply chose to ignore
the arbitration proceedings.” Marsillo, 2004 WL 1207925, at *6. Ina
word, then, equity is not on respondents’ side.

Respondents’ cross-motion to vacate is therefore denied and
petitioner’s motion to confirm the award is correspondingly granted.

B. Petitioner is entitled to Attorneys’ Fees and Post-Judgment
Interest

 

Petitioner also argues that it is entitled to recover
attorneys’ fees incurred as a result of this confirmation
proceeding. See Reply Memorandum of Law in Support of Petition to

Confirm the Arbitration Award, Dkt. No. 11, at 10; Surreply

 

4 Itself a dubious proposition. See Florasynth, 750 F.2d at 175
(“[T]here is no common law exception to the three month limitations
period on the motion to vacate.”)

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 10 of 11

Memorandum of Law in Support of Petition to Confirm the Arbitration
Award (“Surreply”), Dkt. No. 14, at 5.

“A federal court will enforce contractual rights to attorneys’
fees if the contract is valid under applicable state law.” U.S.

Fidelity & Guar. Co. v. Braspetro Oil Servs. Co., 369 F.3d 34, 74

 

(2d Cir. 2004). Here, the agreement between petitioner and
respondent provides: “The party that prevails in any arbitration
pursuant to this provision shall be entitled to recover from the
non-prevailing party all of the fees and expenses, including
lawyers’ and expert witness’ fees, arbitrator’s fees and amounts
paid to JAMS or any other organization administering the
arbitration, incurred by the prevailing party in connection with
such arbitration.” Pet. § 12. Because petitioner’s motion to confirm

Wo

and respondents’ cross-motion to vacate the award are both “in
connection with” the arbitration, the Court grants petitioner's
request for attorneys’ fees. However, because the amount of
attorneys’ fees is unclear at this point, the Court refers the
matter to the designated Magistrate Judge for an inquest into the
proper amount.

Finally, petitioner contends that it is entitled to post-—
judgment interest pursuant to 28 U.S.C. § 1961, which provides that
“Tilnterest shall be allowed on any money judgment in a civil case
recovered in a district court.” Surreply at 5. Because § 1961

applies to actions to confirm arbitration awards, see Trustees of

N.Y¥.C. Dist. Council of Carpenters Pension Fund, Welfare Fund,

10

 

 

 

 

 

 

 

 
Case 1:20-cv-05642-JSR Document 15 Filed 09/08/20 Page 11 of 11

Annuity Fund v. DV I, LLC, No. 17-cv-7367, 2018 WL 461244, at *6
(S.D.N.Y. Jan. 18, 2018) (citing Westinghouse Credit Corp. v.
D’Urso, 371 F.3d 96, 100-01 (2d Cir. 2004)), the Court awards
interest to accrue at the statutorily specified rate from the date
judgment is entered until payment is made.

SO ORDERED.

Dated: New York, NY
September 8, 2020

 

JS S. RAKOFF, U.S.D.J.

11
